In a negligence action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Kings County, entered January 15, 1962 after a jury trial, in favor of the defendant, dismissing the complaint on the merits at the end of the plaintiff’s case. Judgment affirmed, without costs. While working on defendant’s pier, plaintiff, a foreman employed by a stevedore conducting stevedoring operations on the pier, was intentionally struck and severely injured by an automobile driven by one Grillo, a disgruntled former fellow-employee with well-known violent propensities, who had eluded the defendant’s security guards. It appears that three months prior thereto, plaintiff’s assailant (Grillo) had been discharged after an altercation; that, on the day following the discharge, Grillo had threatened to “get” the plaintiff; and that the defendant, being aware of these facts and circumstances, had then assured plaintiff that Grillo would never again be permitted to come upon the pier. In our opinion, the complaint was properly dismissed. In view of the lapse of three months, and under all the other circumstances here presented, we agree with the Trial Justice that plaintiff failed to prove neglect on the part of the defendant either to take reasonable steps to bar the assailant from its pier or to otherwise act with regard to plaintiff’s safety (cf. Schuster v. City of New York, 5 N Y 2d 75; Abbott v. New York Pub. Lib., 263 App. Div. 314; Neering v. Illinois Cent. R. R. Co., 383 Ill. 366). Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.